COURT OF APPEALS FOR THE
                                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00759-CR
Style:                              Juan F. Trevino
                                    v. The State of Texas
Date motion filed*:                 March 5, 2014
Type of motion:                     Extension of time to file Anders response
Party filing motion:                Pro se
Document to be filed:               Anders response

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 April 4, 2014
         Number of previous extensions granted:             0               Current Due date: April 4, 2014
         Date Requested:                                    June 3, 2014

Ordered that motion is:

          Granted
                     If document is to be filed, document due: June 3, 2014
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The Court grants appellant’s motion for extension of time to file his pro se Anders response and orders
          appellant’s response to be filed no later than June 3, 2014.




Judge's signature:       /s/ Laura C. Higley
                         

Panel consists of        ____________________________________________

Date: March 6, 2014




November 7, 2008 Revision